1
2
3                                         JS6

4
5
6
7
8                     UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10
11
12   TRUMAINE THOMPSON,                         Case No. CV 18-002161 SHK

13                         Petitioner,

14                    v.

15   W.L. MONTGOMERY, Warden,                   JUDGMENT
16                            Respondent.
17
18        IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
19
20   Dated: 1/24/20
21                                       HON. SHASHI H. KEWALRAMANI
22                                       United States Magistrate Judge

23
24
25
26
27
28
